Citation Nr: 1442964	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-08 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1987 to July 1995. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the case has since been transferred to the RO in in Roanoke, Virginia.

In June 2014, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In June 2014, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction.  However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a November 1995 rating decision, the RO denied service connection for a low back disability finding that while the evidence showed that the Veteran was treated for his back on multiple occasions during service, it did not show the existence of any current residual chronic low back disability.   

2.  Evidence received since the November 1995 rating decision includes private records showing a diagnosis of lumbar contusion/sprain, and VA medical records showing both osteoarthritis of the low back and normal MRI results.    

3.  The new evidence, showing a current low back disability, raises a reasonable possibility of substantiating the claim of service connection for a low back disability.   


CONCLUSIONS OF LAW

1.  The November 1995 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of service connection for a low back disability was previously denied in a November 1995 rating decision on the basis that the evidence did not show any current evidence of a residual chronic low back disability.  The Veteran did not appeal that determination nor was new and material evidence submitted within one year.  Accordingly, the determination is final.  
The service treatment records were replete with evidence that the Veteran was seen on multiple occasions for his back.  Evidence since the November 1995 rating decision includes private treatment records showing a fall resulting in lumbar contusion/sprain with thoracic contusion in January 2008.  There are also VA treatment records dated in April 2014 showing a diagnosis of osteoarthritis of the low back.  Also of record is an April 2014 MRI report finding a normal lumbar spine.  While there is a discrepancy as to whether the Veteran has a current diagnosis of a low back disability, the Board finds that the evidence of record is sufficient to show a current diagnosis for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that for the limited purpose of establishing whether new and material evidence has been submitted, the evidence is to be presumed credible). Accordingly, the claim is reopened. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a low back disability is granted.


REMAND

As noted above, service treatment records are replete with notations as to the Veteran's treatment for his low back disability in service.  He complained of low back pain throughout service beginning in 1988 due to overuse; diagnoses included mechanical low back pain.  Post-service treatment records show that he has complained of back pain.  However, the evidence is unclear whether he has a current disability.  Notably, in April 2014, osteoarthritis of the low back was diagnosed, but MRI reports reflect a normal lumbar spine.  On remand, the Veteran should be provided an examination to determine the nature and etiology of any current low back disability.  

In addition, the Veteran should be asked to provide or identify any additional relevant evidence.  In this regard, an April 2014 VA treatment record indicated that the Veteran was followed by a local orthopedic surgeon and had an appointment scheduled for that month.  

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran provide or identify any additional evidence that is relevant to his claim, including any records from his private orthopedic surgeon.

2. Then, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current low back disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should: 
(a) provide the diagnosis of any current low back disability, and 
(b)  determine whether it is at least as likely as not (a 50 percent probability or more) that any current low back disability had its onset in service, or is otherwise related to the Veteran's military service, to include the notations in the service treatment records, as opposed to any intercurrent event.  

The rationale for all opinions expressed must also be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that non-opinion.

3. After undertaking any additional development deemed necessary and ensuring that the VA examination report obtained as a result of this remand complies with the instructions set forth herein, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


